﻿Let me start, Sir, by expressing the Swedish Government's deep satisfaction at your election as President for this session of the General Assembly and at the election of the Vice-Presidents. I would also like to convey to the Secretary-General our great appreciation of his devoted efforts over the past 10 years to achieve peace and a stronger United Nations.
Today it is more evident than ever before that humanity is facing challenges and problems of a global nature. The problems are global and must be dealt with globally. Interdependence is the main difference between our modern world and that of previous generations. This is why foreign policy today is more a question of how States act in relation to common problems than how they act towards each other.
In this world of interdependence our global Organization, the United Nations, is an indispensable tool for cooperation. Sweden's commitment to the United Nations, and to all that the Charter stands for, remains a cornerstone of our foreign policy.
The clearest example of interdependence can be found in the environmental sphere. If development is to be possible, the life-sustaining ecological systems must be preserved. At the same time, development is necessary if it is to be possible to safeguard the environment. Development must improve the living conditions of the poor so that they are not forced to destroy the ecological basis for their children's future. Development must also mean that people and countries which enjoy a high standard of living significantly reduce the burden which they impose on the environment. The developing countries need to mobilize their resources, but they also need the transfer of new, additional resources from the industrialized world.
The United Nations Conference on Environment and Development will be convened in Bio de Janeiro in about eight months' time. We expect that the two conventions on climate change and biological diversity will be effective instruments. We want the Conference to adopt a detailed work programme for the years ahead, indicating clearly the tasks to be undertaken by Governments and organizations to implement the measures agreed upon. We also expect to see an increasing willingness on the part of Governments to solve the problems of financing.
The globalisation of vital questions can also be seen in the way in which human rights are perceived. The United Nations is playing an increasingly important role in the defence of human rights in all countries. This role has to be further developed, and the mechanisms created to monitor respect for human rights have to be strengthened. We have often witnessed serious violations of human rights in connection with war or national unrest. Working for respect for fundamental human rights in all countries is an important aspect of efforts to achieve international peace and security.
The multilateral disarmament efforts of the United Nations continue to be among the essential tasks of the Organization, even though important disarmament decisions have been taken unilaterally by the super-Powers or bilaterally in agreements between them.
As regards one of the questions affecting the destiny of the world - the threat of a war involving nuclear weapons or other weapons of mass destruction - 1991 stands out as a memorable year. For the first time we now have an agreement to reduce the arsenals of strategic weapons.
It is a particular pleasure for me to welcome three neighbouring States as Members of the United Nations. The three Baltic States - Estonia. Latvia and Lithuania - have regained their independence and have rapidly received wide international recognition. The Swedish people have been deeply and actively committed to the Baltic peoples' struggle for freedom. We will continue to give our support to the reconstruction of their societies.
The admission of the two Korean States to the United Nations marks an important step on a road which, we hope, will lead to reunification in accordance with the wishes of the Korean people. I welcome them to the United Nations, together with Micronesia and the Marshall Islands.
Europe has truly experienced a revolution of liberty. Hew conditions and opportunities have opened up for a Europe that has rid itself of the nightmare of totalitarianism and the cold war.
At the historic Conference on Security and Cooperation in Europe (CSCE) summit meeting in Paris almost a year ago all the participating States undertook to build, consolidate and strengthen democracy as the only system of government of their nations. They also pledged themselves to promote economic liberty based on the principles of the market economy.
The CSCE's possibilities of tangibly contributing to the realization of the high aims of the Charter of Paris have been strengthened in the last year by the establishment of a crisis mechanism and through the recently concluded CSCE meeting in Moscow on the human dimension.
Sweden warmly welcomes this development in Europe. We would like to participate wholeheartedly in building a new Europe, and are ready to accept our share of the common European responsibility in accordance with the goals of the Paris Charter.
The European Community constitutes the central powerful force in the emerging new Europe. The Community is living proof that purposeful cooperation between States can lead to new and dynamic ways of working together and at the same time can relegate traditional tensions to the history books.
Sweden's wish to become a member of the European Community is an expression of our desire to participate in the Community's endeavours to pave the way for new forms of cooperation within the Community and in Europe - a Europe open to the outside world. He are ready to shoulder our part of this responsibility.
The relationship between freedom, democracy and a market economy on the one hand and peace and stability on the other is not only applicable to Europe. This is why the democratic developments which we have seen in so many parts of the world, particularly in the latter half of the 1980s, are so promising. He can witness promising developments in many parts of Africa. And this past decade saw a return to democracy in Latin America. Cuba is one tragic exception. All over the world demands for democracy have become a powerful force. We are convinced that in the long run these demands will prevail. I would like to believe that this will also apply to Haiti. The illegal action against the democratically elected President is unacceptable.
Sweden strongly supports the international trend towards democracy. This is in full conformity with the purposes for which the United Nations was created.
Free trade is of primary importance for growth in all countries. The efforts to create prosperity through open and free economic relations must succeed. The process towards prosperity, in turn, is a prerequisite for an international development towards peace and democracy.
There is a growing awareness of the possibilities that free trade and market solutions also offer for the development of the poorer countries. The social consequences of development policies must never be overlooked. At the same time, it is essential that both the economic policies of the developing countries and the focus and orientation of development assistance take advantage of the opportunities offered by market forces.
The three States in Central Europe which are known as the reform States - Poland, Czechoslovakia and Hungary - are now implementing the principles of democracy, the rule of law and the market, economy. In the Soviet Union dramatic upheavals have taken place. The process of democratisation, which is also crucially important for the world community, was threatened for a few days in August. But the coup failed. The democratic forces were victorious. All the people who contributed to this outcome have earned our gratitude and respect.
With the democratisation of Central and Eastern Europe, old, artificial barriers have been demolished. We now bear a joint responsibility to prevent the erection of new barriers. The new democracies must not be excluded from the closer cooperation, whether political, economic or in some other form, which is already being realized in western Europe. 
In different ways - bilaterally and in cooperation with other countries - Sweden has tried to support the transition to democratic systems. This commitment stands firm. I should like to underline that the efforts of the Swedish Government in Europe will not affect our assistance to other parts of the world. Sweden will live up to its international commitments regarding development assistance. The allocation of 1 per cent of our gross national income - which we have maintained for many years - stands firm.
We have witnessed terrible bloodshed in Yugoslavia. Recently the army, apparently without political direction, has used brutal force against sections of the population. Sweden views developments in Yugoslavia with the utmost concern and urgently calls on the parties involved to refrain immediately from all acts of violence. Sweden supports and is participating in the efforts, which are being made through the CSCE and the European Community to achieve peace. The international community cannot accept the use of force to change internal and external borders. Any solution must guarantee the rights of minorities in all republics. Sweden welcomes the resolution adopted by the Security Council on 25 September as one step in the international community's endeavours to contribute to a solution of the question of the future of Yugoslavia by peaceful means.
The historic Strategic Arms Reduction Treaty (START) and the recently announced unilateral disarmament decisions by the United States and the Soviet Union are very important steps towards lower levels of armaments and greater security. It is also important for naval tactical nuclear weapons and cruise missiles to be withdrawn and not normally to be deployed on surface vessels and attack submarines. For many years Sweden has stressed the risks associated with these weapons. 
Following on from the American initiative, the Soviet Union recently announced corresponding measures. In addition. President Gorbachev has proposed further reductions of the strategic arsenals beyond the commitments in the START Treaty and has announced a unilateral Soviet test ban for the coming year.
These latest measures by the United States and the Soviet Union reinforce the image of 1991 as a historic year of disarmament. It is very encouraging that the two leading nuclear Powers are demonstrating their special responsibility in this way.
Non-proliferation has been the focus of global attention since the Gulf war. Since then important initiatives have been taken regarding both conventional weapons and weapons of mass destruction. It is my hope that not only 1991, but the next few years also will be marked by the achievement of a more effective control of biological weapons, the speedy conclusion and implementation of the chemical weapons convention as well as the restricted transfer of conventional weapons.
Over the last few decades, several United Nations studies have pointed to the enormous and onerous costs associated with armaments. This has been the case both for nuclear-weapon policy and for conventional armaments in all parts of the world. The weapons have become increasingly sophisticated, ever more costly and with greater destructive power. In this memorable year for disarmament I express the hope that these economic resources will be made available for human development and mutual trust.
Last year much of the world's attention was focused on the situation in the Persian Gulf and in the Middle East. Iraq's brutal aggression against its neighbour Kuwait was a flagrant violation of international law and bad, unfortunately, to be reversed by military means. Those countries - with the United States in the forefront - which carried out this task on behalf of the international community deserve our recognition and respect. That conflict involved much suffering for the people of Iraq, in common with many others. The material destruction has been enormous. For a long time to come the environment in this area will bear the mark of the meaningless destruction wrought by Iraq.
The aggression unleashed by Saddam Hussein has also turned the attention of the international community to the exposed position of the Kurds. The brutal violence to which that ethnic group has been subjected is unacceptable, as is the violence directed against other parts of the population.
The Iraqi invasion and occupation of Kuwait has been the international community's first serious test since the cold war. It was a unique case of aggression perpetrated by one United Nations Member against another. The United Rations acted swiftly and took coercive measures against Iraq on the basis of Chapter VII of the Charter. In the long-term interests of peace and security it is of crucial importance that aggression should not pay and that potential violators should be prevented from committing crimes against international law.
The events of the past year have not diminished the urgency of the Palestinian question which is the most difficult issue to solve in this part of the world. A solution of this conflict must be based on Security Council resolutions 242 {1967} and 338 (1973) and the implied principle of land for peace. Israelis and Palestinians must recognise each other's right to peaceful coexistence. Israel must have the right to exist within secure and internationally recognised borders. The Palestinians' right to self-determination, including their right to form a State of their own. must be accepted by Israel.
The Swedish Government strongly supports the efforts of the United States to bring about a Middle East peace conference. It is essential that the international community should be able to follow the conference through the presence of a United Nations representative.
This conference could be the start of a process which, if successful, would lead to a solution of both the Israeli-Palestinian conflict and the Arab-Israeli dispute. There are many obstacles along the way. One is the settlement policy. It is of the utmost importance that all parties demonstrate maximum restraint and a willingness to compromise.
Recently the resolution which equated Zionism with racism again became a topical issue. Sweden's attitude is well known. We voted against the resolution and condemned it in the strongest terms. Our attitude to the resolution is the same today as it was in 1975. The revocation of this resolution should constitute a confidence-building step towards the peaceful settlement which we now hope is under way.
In South Africa the most important racial laws of the apartheid system have already been abolished. The next step will be to introduce a democratic form of government with votes for all, irrespective of race. Negotiations to this end are approaching rapidly. The difficulties - above all in the form of the violence which is now afflicting many of the black townships - should not be underestimated. Nevertheless, a historic process has been initiated. We look forward to the day when the question of apartheid can be deleted from the United Nations agenda.
Sweden continues to support the work against apartheid. The Swedish Government hopes that developments will soon make it possible for Sweden to lift its sanctions against South Africa.
There are still several conflicts around the world that remain on the international agenda, namely Cambodia, the Horn of Africa, Afghanistan, Western Sahara, Central America and Cyprus. The common denominator in all these conflicts is that the role of the United Nations - as different as it may be depending on the nature of the conflict - is crucial for progress towards a final solution.
The world Organisation is facing a period of new demands and expectations. Sweden is participating actively in the current discussions about the United Nations and its future role.
An important lesson that can be drawn from the crisis in the Persian Gulf is that the United Nations must place a special emphasis on preventive diplomacy, as well as the strengthening of its capacity to respond to emergencies. Careful consideration should be given to how, in more concrete terms, the United Nations capabilities in the area of preventive diplomacy can be strengthened. The ability to identify threatening situations and intervene at an early stage should be improved. Japan, among others, has put forward valuable proposals in this regard.
In the new, changing political situation, opportunities have increased for a constructive interaction between an active Security Council and the Secretary-General. In order to give the Secretary-General the necessary support in the role the Charter confers upon him, it is evident - as he himself points out in his annual report - that more resources are needed.
When emergencies occur, the United Nations must be able to act quickly, efficiently and in a coordinated manner. The preparedness of the relevant United Nations organs must be improved, as well as the coordinating mechanisms. But the United Nations and its organs can act only if the Member States give it sufficient and flexible resources.
Sweden welcomes the reform programme that was adopted earlier this year in the economic and social field. It is clear, however, that it is not enough to confine reform to the Economic and Social Council itself. We attach considerable importance to the review to be undertaken of subsidiary bodies and of the division of labour between the Council and the General Assembly.
In May the final report of the Nordic countries' United Nations Project was submitted to the Secretary-General. This report summarizes reform proposals in the economic and social area, involving such questions as the opportunity and ability of Member States to govern the operational activities of the United Rations system, as well as the possibility of devising a more adequate financing system for these activities. The Nordic countries are now aiming at establishing a broad basis of support among Member States for continued constructive reform of the United Nations in this field. We consider the high-level meeting of the Economic and Social Council scheduled for next summer to be an appropriate occasion for an in-depth, substantive discussion of these questions.
In the past year, important discussions on possible reforms in a number of different areas have been initiated. They involve economic and social activities, peace-keeping operations, emergency relief, the work of the General Assembly and forms of cooperation within the United Nations system. The reorganization of the Secretariat is a priority item. Interesting proposals have also been put forward by independent groups and influential individuals, for example in the so-called Stockholm Initiative.
In today's favourable climate for international cooperation, the Member States are giving to the United Nations a number of tasks that put heavy demands on resources. It is highly ironic and unacceptable that the United Nations is still forced to conduct its operations under the shadow of a continuing financial crisis. It should be a question of honour for every Member State to fulfil its obligations under the Charter in a timely manner.
The developing countries must be principally responsible for their own economic and social development. But, at the same time, it is in the interest of the industrialized world actively to assist in the process towards a more just world. The debt crisis has not yet been overcome. In particular, the poorest countries need substantial debt-relief measures. We urge all member States of the Paris Club to contribute actively to an agreement on substantial debt reduction.
Resources for development assistance must be expanded. It is deeply unsatisfactory that the industrialised countries have not managed to meet, the United Nations target for development assistance of 0.7 per cent of gross national product, despite a decade of relatively high growth in the industrialized world and growing needs of the developing countries. Stagnating resource flows are a short-sighted strategy in a world that is increasingly characterized by the interdependence of nations. Thus, we have a common interest to ensure that this long-accepted target is reached.
The end of the cold war gives the United Nations a historic opportunity for action. A new outlook can be developed in international politics. The world is no longer a geopolitical chess-board, with States as pawns in a game. Rather, it is a congress of nations, where all people are equally entitled to political freedom, economic and social justice, a healthy environment and full human rights. This means a positive challenge. Our cooperation in the United Nations is based on respect for national sovereignty. At the same time, there is a growing awareness that the United Nations must also bear its share of responsibility for developments that directly affect the inhabitants of our societies. A balance has to be struck between the requirements of sovereignty and those of solidarity.
Both the demands of justice and enlightened self-interest lead us to the same conclusion: we need a strong United Nations at a time of growing interdependence and global challenges. Let us get down to work.
